Title: From Alexander Hamilton to James McHenry, 28 April 1800
From: Hamilton, Alexander
To: McHenry, James


N Y. April 28th. 1800
Sir
A letter just received from General Wilkinson contains the following—“I beg you to bear in mind that my continuance here will depend much on the Secretary of the navy, for I can not in prudence hazard my family on the gulph without a convoy which he has engaged to me for the tenth or twentieth of the ensuing month.”
I beg you to confer with the S of the navy without delay, in order that it may be ascertained whether any measures will be taken relative to a convoy, and if any, how soon they will be taken.
S of War
